NUMBER 13-22-00270-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                                      IN RE JANIE YOUNG


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Tijerina
              Memorandum Opinion by Justice Tijerina1

        On June 13, 2022, relator Janie Young filed a petition for writ of mandamus

asserting that the trial court abused its discretion “by unreasonably failing to comply with

its December 4, 2020 order and delaying a ruling on the discoverability of medical records

submitted for in camera inspection.” However, relator has now filed a motion to dismiss

this original proceeding on grounds that the trial court has signed an order ruling on the


        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
discoverability of the medical records, and the petition for writ of mandamus is now moot.

Accordingly, relator asks that we dismiss the petition for writ of mandamus.

        The Court, having examined and fully considered the relator’s motion to dismiss,

is of the opinion that it should be granted. See Heckman v. Williamson County, 369

S.W.3d 137, 162 (Tex. 2012) (“A case becomes moot if, since the time of filing, there has

ceased to exist a justiciable controversy between the parties—that is, if the issues

presented are no longer ‘live,’ or if the parties lack a legally cognizable interest in the

outcome.”); In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig.

proceeding) (“A case becomes moot if a controversy ceases to exist between the parties

at any stage of the legal proceedings, including the appeal.”); see also In re Smith County,

521 S.W.3d 447, 453–55 (Tex. App.—Tyler 2017, orig. proceeding). Accordingly, we

grant relator’s motion to dismiss, and we dismiss this petition for writ of mandamus as

moot.


                                                                      JAIME TIJERINA
                                                                      Justice

Delivered and filed on the
15th day of June, 2022.




                                             2